     Case 1:21-cv-02414-SCJ Document 7 Filed 06/15/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


GREENLIGHT FINANCIAL
TECHNOLOGY, INC.,
                                                         CIVIL ACTION FILE
     Plaintiff/
                                                         No. 1:21-CV-2414-SCJ

V.



JORDAN NICHOLS/

     Defendants.



                                           ORDER

        On June 11, 2021, Defendant removed this action from the Superior Court


of Fulton County. Doc. No. [I].1 In the State Court Complaint/ Plaintiff asserts


the following causes of action: (1) misappropriation of trade secrets under

Georgia Trade Secrets Act, (2) temporary restrainmg order/ (3) Preliminary and

Permanent Injunction/ and (4) Attorney's Fees. Doc. No. [l-l], 3-17. On June 10,


2021, the Superior Court of Fulton County entered an Interlocutory Injunction




1 All citations are to the electronic docket unless otherwise noted, and all page numbers
are those imprinted by the Court's docketing software.
   Case 1:21-cv-02414-SCJ Document 7 Filed 06/15/21 Page 2 of 3




(the "Injunction") prohibiting Defendant from working for his current employer,

Step Mobile, Inc. and "any other direct competitor of Greenlight ... // Doc. No.


[l-l]/ 66.

       On June 14,2021, Defendant filed a Motion to Dismiss for lack of personal

jurisdiction and failure to state a claim. Doc. No. [5], and an Emergency Motion


for relief from preliminary injunction/ Doc. No. [6]. Pursuant to this Court's


standing order, counsel for Plaintiff contacted the Court to request expedited


consideration of these motions.


       The Court GRANTS Plaintiffs request for expedited consideration of both

pending motions (Doc. Nos. [5]; [6]). Plaintiff is hereby ORDERED to file

response briefs to Defendant's Motion to Dismiss for lack of personal jurisdiction

and failure to state a claim/ Doc. No. [5], and Emergency Motion for relief from


preliminary injunction/ Doc. No. [6] by 5:OOPM on TUESDAY, JUNE 22.

Defendant is ORDERED to file its reply briefs in support of both motions by

5:OOPM on FRIDAY, JUNE 25.
Case 1:21-cv-02414-SCJ Document 7 Filed 06/15/21 Page 3 of 3




  IT IS SO ORDERED this l^-l-k day of June, 2021.




                                                    c.
                                HONORABLE STEVE ^. JONES
                                                         ^^^
                                UNITED STATES DISTRICT JUDGE
